ON MOTION TO ENFORCE MANDATE •
PER CURIAM.
In February 2004, we reversed a summary denial of appellant’s motion for post-conviction relief as to claims one; five, six, seven, sixteen, twenty-one, twenty-three, and twenty-four. We remanded for the attachment of records conclusively refuting these claims or for an evidentiary hearing on the issues. In June 2004, the circuit court issued an order to the statewide prosecutor to respond to the mandate on the motion for postconviction relief. A response was filed by the statewide prosecutor, but the trial court has not ruled on the response, despite, orders from this court requesting a ruling.
As a result of the. failure of the trial court to render an order in accordance with our mandate, .we deem that the record does not support grounds for a summary denial. We therefore enforce our mandate by ordering an evidentiary hearing on the eight issues.
STONE, WARNER and POLEN, JJ., concur.